COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Millennium Energy Group, L.L.C. and Craig N. Kitchen v. John J.
                          Norkus, Jr., Ensign Investments, LLC, Jon Washam, Mike R. Gilbert
                          and Ruth Lewis Washan

Appellate case number:    01-12-01054-CV

Trial court case number: 1201796

Trial court:              190th District Court of Harris County

       E.R. (Ned) Turnbull, counsel for appellants, Millennium Energy Group, LLC and Craig
N. Kitchen has filed a motion to withdraw as appellate counsel. It is ordered that the motion to
withdraw as appellate counsel is granted.

        A corporation may be represented only by a licensed attorney in the prosecution of its
appeal. See Moore v. Elektro-Mobile Technik GmbH, 874 S.W/.2d 324, 327 (Tex. App.—El
Paso 1994, writ denied). Accordingly, if it desires to prosecute its appeal, Millennium Energy
Group, LLC must retain licensed counsel to represent it. Any attorney retained to represent
Millennium Energy Group, LLC in this appeal must make an appearance by filing a notice of
representation with the Clerk of this Court by July 19, 2013. If such notice of representation is
not filed, Millennium Energy Group, LLC’s appeal will be dismissed on August 2, 2013. See
TEX. R. APP. P. 42.3(b), (c); see also MHL Homebuilder LLC v. Dabal/Graphic Resource, No.
14-05000295-CV, 2005 WL 1404475 (Tex. App.—Houston [14th Dist.] June 16, 2005, no pet.)
(mem. op.).

       Appellant, Craig N. Kitchen, is ordered to notify the Court by July 19, 2013 if he intends
to pursue this appeal pro se or if he intends to retain counsel.


Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: June 27, 2013